IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


FRANCIS FIGUEROA,

              Appellant,

 v.                                                    Case No. 5D15-2465

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed April 7, 2017

Appeal from the Circuit Court
for Orange County,
Keith A. Carsten, Judge.

William R. Ponall, of Ponall Law, Maitland,
for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca Roark Wall,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

       We affirm Appellant's convictions without prejudice to his right to file a motion

pursuant to rule 3.850 of the Florida Rules of Criminal Procedure.

       AFFIRMED.

PALMER and ORFINGER, JJ., and BOATRIGHT, J., Associate Judge, concur.